 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       AEROJET ROCKETDYNE, INC.,                    Case No. 2:17-cv-01515-KJM-AC
11                      Plaintiff,
12             v.                                     ORDER
13       GLOBAL AEROSPACE, INC., et al.,
14                      Defendants.
15

16                  On March 13, 2019, the assigned magistrate judge denied defendants and

17   counterclaimants’1 (“Global” or “Global defendants”) motion to compel the production of multiple

18   documents redacted as privileged and declined its request for in camera review of those documents.

19   Order, ECF No. 189. In that same order, the magistrate judge granted plaintiff Aerojet Rocketdyne,

20   Inc.’s motion to compel production of several categories of documents Global contends are

21   privileged. Id. On March 27, 2019, Global moved for reconsideration of the magistrate judge’s

22   rulings. Mot., ECF No. 197. Aerojet opposes. Opp’n, ECF No. 200. As explained below, the

23   court DENIES in part Global’s motion and, as to certain portions of the magistrate judge’s order,

24   REFERS this matter back to the magistrate judge for further explanation.

25   /////

26
     1
27    These defendants and counterclaimants are Global Aerospace, Inc. and other defendant insurers,
     except defendant Mitsui Sumitomo Insurance, Co. of America, which has its own counsel. See
28   ECF No. 154 ¶¶ 106−32 (identifying Global defendants).
                                                   1
 1   I.      BACKGROUND
 2                   As reviewed in numerous prior orders, this liability insurance coverage case follows
 3   two 2014 incidents in which engines for use in space launches, supplied by Aerojet to non-party
 4   Orbital, failed; their failure ultimately led to a $50 million settlement between Aerojet and Orbital
 5   for which Aerojet sought coverage from its insurers, Global. Global denied coverage. See Jt. St.
 6   re Global Mot., ECF No. 177, at 11−152 (parties’ respective statements of case). Rather than
 7   provide an exhaustive review of the underlying facts here, the court addresses those facts as
 8   necessary to resolve the pending motion.
 9   II.     LEGAL STANDARD
10                   Federal Rule of Civil Procedure 72(a) requires that district judges consider timely
11   objections to nondispositive pretrial orders issued by magistrate judges and “modify or set aside
12   any part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); see also
13   28 U.S.C. § 636(b)(1)(A); E.D. Cal. R. 303(f). “A Magistrate Judge’s decision is ‘contrary to law’
14   if it applies an incorrect legal standard, fails to consider an element of [an] applicable standard, or
15   fails to apply or misapplies relevant statutes, case law, or rules of procedure.” Martin v. Loadholt,
16   No. 1:10-cv-00156-LJO-MJS, 2014 WL 3563312, at *1 (E.D. Cal. July 18, 2014); 12 Fed. Prac. &
17   Proc. Civ. § 3069 (3d ed.) (noting “‘contrary to law’ appears to invite plenary review,” though
18   “many matters such as discovery scheduling or disputes might better be characterized as suitable
19   for an abuse-of-discretion analysis”). “A finding is ‘clearly erroneous’ when although there is
20   evidence to support it, the reviewing [body] on the entire evidence is left with the definite and firm
21   conviction that a mistake has been committed.” Concrete Pipe and Prods. v. Constr. Laborers
22   Pension Trust, 508 U.S. 602, 622 (1993) (quoting United States v. United States Gypsum Co., 333
23   U.S. 364, 395 (1948)) (alteration in original). “[R]eview under the ‘clearly erroneous’ standard is
24   significantly deferential . . . .” Id. at 623.
25   /////
26
     2
27    All citations to the parties’ briefs correspond to CM/ECF page numbers, not the briefs’ internal
     pagination.
28
                                                        2
 1   III.    DISCUSSION
 2                  Global contends the magistrate judge’s rulings on the parties’ respective motions to
 3   compel were clearly erroneous and contrary to law. The court addresses Global’s arguments as to
 4   the two underlying orders separately.
 5           A.     Order Denying Global’s Motion to Compel
 6                  1.      The Parties’ Briefing Before the Magistrate Judge
 7                  On January 30, 2019, Global moved to compel production of several documents,
 8   seeking in camera review to determine whether Aerojet properly invoked the attorney client
 9   privilege and work product doctrine. Global Mot. to Compel, ECF No. 141.
10                  Specifically, Global sought the unredacted minutes of Aerojet’s Board of Directors
11   and Authorization Committee meetings and documents provided to those committees for their
12   meetings, which Aerojet produced with redactions asserting the attorney-client privilege.
13   Acknowledging that portions of these documents may be subject to a valid claim of privilege,
14   Global requested the magistrate judge conduct an in camera review of the documents, arguing such
15   review “is plainly available to federal courts sitting in diversity and applying the substantive
16   privilege law of California.” Jt. St. re Global Mot. at 7−8 (footnote omitted), 18.
17                  Aerojet defended its redactions, arguing it was plain from the documents and
18   Aerojet’s privilege log that Aerojet had properly asserted the privilege. See, e.g., id. at 27 (“The
19   Agenda indicates this was not an ordinary board of directors meeting, but a special one called to
20   specifically discuss, seek legal advice, and develop a legal strategy related to settlement.”), 28
21   (arguing “[l]ess than one full paragraph in a 73 page package of board minutes” was redacted in
22   Exhibit L; two paragraphs redacted in Exhibits M and N; one paragraph redacted in Exhibit S; with
23   redactions applied only where Aerojet’s counsel “provided legal advice to the Board”); but see Jt.
24   St. re Global Mot. Ex. L (redacting one paragraph of 7 page, not 73 page, document). Aerojet also
25   argued the magistrate judge, sitting in diversity, was prohibited from conducting in camera review.
26   Id. at 23 (arguing “cases in this District treats [sic] [California Evidence Code] § 915 as substantive
27   law on privilege, applicable in federal court”).
28   /////
                                                        3
 1                     2.     The Magistrate Judge’s Rulings
 2                     The magistrate judge held that under Erie, “[t]he use of in camera review to
 3   determine whether attorney-client privilege is properly claimed is a procedural matter” governed
 4   by federal law.3       Order at 4 (citation omitted); see generally Laub v. Horbaczewski, No.
 5   LACV1706210JAKKS, 2019 WL 1744846, at *4−6 (C.D. Cal. Feb. 8, 2019) (reviewing split
 6   among district courts as to whether California law on in camera review applies to federal courts
 7   sitting in diversity). After reviewing the applicable federal law governing the use of in camera
 8   review, which involves a two-step process and, ultimately, an exercise of discretion, the magistrate
 9   judge found without conducting in camera review that Aerojet sufficiently established the
10   privileged nature of the documents and Global failed to call the privilege into question and thus
11   failed to establish the need for in camera review. Order at 4−5; see also United States v. Zolin, 491
12   U.S. 554, 572 (1989) (establishing two-step analysis for in camera review); In re Grand Jury
13   Investigation, 974 F.2d 1068, 1074−75 (9th Cir. 1992) (holding Zolin two-step process governs in
14   camera review in challenges to privilege designations). The magistrate judge denied Global’s
15   motion in full.
16                     3.     Global’s Motion for Reconsideration & Analysis
17                     Global moves for reconsideration of the magistrate judge’s order denying Global’s
18   motion to compel, first arguing the magistrate judge’s assessment of a single proffered instance of
19   Aerojet’s inconsistent redactions, where a sentence was redacted in one version of a document but
20   not in the other, was clearly erroneous. Mot. at 22−23; compare Jt. St. re Global Mot, Ex. H, ECF
21   No. 177-8, at 3 (Nov. 7, 2014 Board minutes, unredacted), with Ex. I, ECF No. 177-9, at 3 (same
22   minutes, with redaction of text reading’s “Mr. Boley discussed the status of the investigation and
23   indicated that a privileged legal review of the Antares contract and insurance coverage was
24   underway. A lengthy discussion ensued”). Unpersuaded by Global’s argument that this “example
25   of the heavy-handed nature of Aerojet’s redactions” supported the court’s conducting an in camera
26   review of all redacted board documents, see Jt. St. re Global Mot. at 13, the magistrate judge found,
27
     3
      Because neither party objects to the magistrate judge’s determination on this issue, the court
28   assumes without deciding that determination was correct here.
                                                       4
 1   “[t]he sentence at issue states factually that a privileged legal review of a contract was underway;
 2   while this sentence is not itself privileged, it is not so clearly outside the scope of privilege as to
 3   call into question all of Aerojet’s redactions,” Order at 6. Global contends the magistrate judge’s
 4   ruling erroneously “creates degrees of privilege” and leaves Global “at a loss to understand what
 5   threshold showing must be made to persuade the Court to conduct an in camera review of a handful
 6   of documents.” Mot. at 23. The court agrees with the former point, but not the latter conclusion.
 7   Because the privilege is either properly asserted or it is not, an erroneous redaction does not fall
 8   closer to or further from “the scope of privilege” depending on the circumstances. See Order at 6.
 9   But it does not follow that the magistrate judge erred in concluding that Aerojet’s “single
10   inconsistency” failed to demonstrate “broad based over-reach in the assertion of the privilege”
11   across multiple documents, and this court finds no basis for reversing the magistrate judge’s
12   determination that Global did not meet its burden in showing in camera inspection may reveal
13   evidence of unprivileged information. See Order at 6.
14                  Global next argues it became aware of “[a] more compelling example of the heavy-
15   handed nature of Aerojet’s redactions” on February 28, 2019 when Global re-deposed Aerojet’s
16   witness Peter Cova.4 Mot. at 23. Global provides no authority that allows, much less requires, this
17   court to consider evidence not submitted to the magistrate judge in resolving a motion for
18   reconsideration. See McAdam v. State Nat. Ins. Co., 15 F. Supp. 3d 1009, 1013 (S.D. Cal. 2014)
19   (disregarding declarations not presented to magistrate judge and finding “[a]n objection filed
20   pursuant to 28 U.S.C. § 636(b)(1)(A) or Rule 72(a) may not be wielded as a shoehorn to add
21   material to the record”). Global indicates Cova’s testimony had not yet taken place when the parties
22   filed their joint statement. Mot. at 23. But Cova’s February 28, 2019 deposition took place before
23   the magistrate judge issued her March 13, 2019 order, and Global apparently made no attempt to
24   supplement the record before the magistrate judge or request she delay her ruling until such
25   supplementation was possible upon the finalization of Cova’s deposition transcript. Moreover, the
26
     4
27     Global does not identify Cova’s title. Aerojet’s supplemental disclosures, attached to the
     parties’ joint statement, identifies Cova as Aerojet’s Senior Director of Program Management for
28   the AJ-26 Program. Jt. St. re Global Mot., Ex. F, ECF No. 177-6, at 3.
                                                        5
 1   document at issue in Cova’s testimony was not a document covered by the underlying motion.
 2   Rather, Global indicated in a footnote that it would separately move to compel production of this
 3   document, though it appears from a review of the docket Global has not moved to compel the
 4   production of any document since filing this motion for reconsideration and thus never filed a
 5   motion to compel production of the document at issue in Cova’s deposition. See Mot. at 24 n.12.
 6                  The court cannot deem the magistrate judge’s findings clearly erroneous or contrary
 7   to law on the basis of documents and arguments not presented to her. Because Global argues that
 8   Cova’s testimony bears on other documents that were at issue in the underlying motion, see id. at
 9   24, the court REFERS this matter to the magistrate judge to consider whether these new arguments
10   and evidence establish the necessary factual basis “to support a reasonable, good faith belief that in
11   camera inspection may reveal evidence that information in the materials is not privileged.” See In
12   re Grand Jury Investigation, 974 F.2d at 1075; Lopez v. United States, No. 15CV00180 JAH-WVG,
13   2017 WL 875594, at *3 (S.D. Cal. Mar. 6, 2017) (declining to exercise discretion to consider new
14   argument but remanding to magistrate judge to consider in the first instance). To the extent
15   Global’s motion is unaffected by this new evidence, it is DENIED.
16          B.      Order Granting Aerojet’s Motion to Compel
17                  On February 1, 2019, Aerojet moved to compel Global’s production of several
18   documents, arguing Global had “improperly invoked attorney-client privilege and work product,
19   relevance, and confidentiality objections.” Aerojet MTC, ECF No. 151, at 2; Jt. St. re Aerojet Mot.,
20   ECF No. 178, at 8, 11. As follows, the court addresses the specific categories of documents Aerojet
21   requested, the magistrate judge’s ruling and this court’s resolution of the motion for
22   reconsideration.
23                  1.      Global’s Investigation of Aerojet’s Claim
24                  In response to Aerojet’s request that Global produce “the entirety of [its] claim file
25   (which includes all investigative material),” Global withheld “a substantial part of the file” on the
26   basis of attorney-client privilege and work product protections, producing a privilege log containing
27   195 entries asserting such protections. Jt. St. re Aerojet Mot. at 8; Privilege Log, Jt. St. re Aerojet
28   Mot., Ex. 7, ECF No. 178 at 60−73. Accordingly, Aerojet sought to compel production of four sets
                                                        6
 1   of purportedly privileged documents concerning Global’s investigation: (1) Global’s internal
 2   investigation communications, (2) draft documents created by Global, (3) Global’s
 3   communications with the other defendant insurers, and (4) materials involving Condon & Forsyth
 4   (“C&F”) personnel,5 providing further breakdowns within these categories in its briefing. Jt. St. at
 5   12 & n.5.
 6                          a.     Global’s Internal Communications
 7                  In challenging Global’s invocation of the privilege, raising a question of substantive
 8   law, Aerojet argued in a four-sentence footnote that “New York and/or New Jersey law . . . apply
 9   to Global’s communications with outside counsel and Global’s internal communications” because
10   “Global representatives were located in New Jersey and Condon & Forsyth attorneys working on
11   Aerojet’s claim were located in New York.” Jt. St. re Aerojet Mot. at 12 n.6. Global responded in
12   a footnote that it “rel[ies] on California, New Jersey, and New York law—none of which appear to
13   be in conflict on the issue of attorney-client privilege.” Id. at 21 n.22 (citation omitted). Neither
14   party applied a choice of law analysis.
15                  Citing Global’s claims manual, which in Aerojet’s view provides claims
16   investigations are conducted by claims representatives and claims attorneys serving “the same
17   [role] – to handle claims” but not “to provide legal advice,” Aerojet argued Global cannot shield
18   from production internal communications involving Tamer Ahmed, Anthony Murphy, Sharon
19   Holahan and Stephen Walsh, all of whom are attorneys employed by Global. Id. at 13−14. Aerojet
20   argues Walsh, Global’s Group General Counsel, “appears to have little to no role in the claim,” and
21   Ahmed, Murphy and Holahan cannot be considered “in-house attorneys” conducting coverage
22   analysis because they each were “claims handlers” whose proclaimed coverage analysis on
23   Global’s behalf “belies the provisions of the claims manual.” Id. at 14; but see Murphy Dep., Jt.
24   /////
25

26   5
       As discussed below, Global retained C&F, and, specifically, Katherine Posner of C&F, within
27   days of Aerojet’s filing its initial request for indemnity. C&F and Posner have continued to
     represent Global throughout this litigation.
28
                                                       7
 1   St. re Aerojet Mot., Ex. 2 (Sealed6) at 211:19−215:13 (Global’s Rule 30(b)(6) witness, Anthony
 2   Murphy, discussing manual in context of Aerojet claim).
 3                  Global countered that its in-house counsel’s internal communications, including
 4   those involving non-attorneys, concerned Global’s coverage investigation, which commenced upon
 5   Aerojet’s filing its claim and thus are protected by the privilege. Id. at 22−24. In support, Global
 6   cited Murphy’s Rule 30(b)(6) testimony that from the outset Global viewed Aerojet’s claim as “a
 7   coverage case” that did not involve normal claims handling procedures and instead led to Global’s
 8   immediately assembling in-house counsel to provide coverage analysis. Id. at 22 (citing Murphy
 9   Dep. at 75:12−15, 94:11−13, 207:12−18, 211:12−213:8); see also Jt. St. re Aerojet Mot. at 9−10;
10   Murphy Decl., Jt. St. re Aerojet Mot., Ex. 3, ¶¶ 10−11 (stating, “[a]t the outset, Global viewed
11   Aerojet’s claim as a coverage case that required in-house coverage counsel and . . . I was assigned
12   . . . to investigate and analyze the claim to determine whether it was covered by the applicable
13   polices and to provide a coverage recommendation to the coinsurers.”). Global also cited the
14   declaration of Ahmed, Jt. St. re Aerojet Mot. at 23, in which Ahmed stated, “[a]t the conclusion of
15   [Global’s August 24, 2015 call with Aerojet], it was understood that Aerojet’s ‘claim’ presented
16   significant coverage issues” and “did not require normal claims handling (i.e., a claims
17   representative or claims attorney to handle the defense of the claim),” and Ahmed “became part of
18   the Global coverage ‘team,’ the in-house counsel who were involved in looking at the coverage
19   issues presented,” Ahmed Decl., Jt. St. re Aerojet Mot., Ex. 4, ¶¶ 6−7.
20                          b.     C&F Documents
21                  Aerojet argued that because Global engaged C&F one business day after Aerojet
22   tendered its claim, Global’s claims manual allows it to retain counsel to conduct claims
23   investigations, and “[C&F], not Global, determined what documents and information” Global
24   requested during its investigation, “[C&F] lead [sic], and was the principal driver, of Global’s
25   claims investigation,” did not provide legal advice concerning coverage, and all C&F materials
26
     6
27    Global did not oppose Aerojet’s request to seal this document. See ECF No. 179. Because
     neither party asks the court to revisit the magistrate judge’s determination on the sealing request
28   here, the court also assumes without deciding that sealing was appropriate.
                                                         8
 1   predating Global’s October 4, 2016 denial of Aerojet’s claim are therefore non-privileged. Jt. St.
 2   re Aerojet Mot. at 17−18.       Aerojet also argued that C&F necessarily conducted a claims
 3   investigation because Global did not secure a written engagement letter from C&F or follow
 4   Global’s claims manual procedures in engaging C&F to purportedly serve as coverage counsel. Jt.
 5   St. re Aerojet Mot. at 18.
 6                  Global disputed Aerojet’s interpretation of the claims manual and argued all
 7   evidence shows Global retained C&F as coverage counsel on behalf of itself and its coinsurers
 8   immediately after Aerojet submitted its claim and no evidence supports Aerojet’s argument that
 9   C&F functioned as a “routine claims handler.” Id. at 26−28 (citing Murphy Dep. (Sealed) at
10   182:19−183:14, 196:4−9, 201:19−202:4; Ahmed Decl. ¶ 7); see also Market Report, Jt. St. re
11   Aerojet Mot., Ex. 5 (Aug. 25, 2015 Global market report regarding Aerojet claim, “We have
12   engaged the services of Katherine Posner of Condon and Forsyth, New York, NY to provide us
13   with a coverage opinion”). In his declaration, Murphy states that on August 24, 2015, Global’s
14   Claims Director authorized Murphy to retain C&F “to serve as outside coverage counsel for all
15   insurers on the policies” and “[f]rom August 24, 2015 on, Condon & Forsyth’s sole role was to
16   provide legal advice, opinions, and counsel to Global and its co-insurers relating to coverage and
17   litigation,” with the scope of C&F’s representation confined to legal advice and its communications
18   concerning Aerojet’s claim “made in confidence and for the purpose of obtaining legal advice and
19   opinion relating to coverage and litigation.” Id. ¶¶ 6, 13−15.
20                          c.      The Magistrate Judge’s Ruling & Global’s Motion for
                                    Reconsideration
21
                    Without differentiating between Global’s internal investigation and C&F’s
22
     investigation, the magistrate judge granted Aerojet’s motion in a section of her order titled, “Aerojet
23
     is Entitled to Information Concerning Global’s Investigation.” Order at 7−8. This portion of the
24
     magistrate judge’s order referred to her prior order finding that Aerojet was entitled to question
25
     Global’s Rule 30(b)(6) witness on “topics related to Global’s communication with outside counsel
26
     . . . during the claims investigation process,” id. at 7 (citing ECF No. 137 at 4−7); in a single
27
     sentence, the magistrate judge also addressed Murphy’s declaration stating Global viewed Aerojet’s
28
                                                        9
 1   claim as presenting a coverage issue from the outset. Id. This was the only evidence the magistrate
 2   judge cited. As to Murphy’s declaration, the magistrate judge concluded, “Global’s assertion that
 3   it was more skeptical than usual that coverage existed does not remove it from the presumption that
 4   the investigation of the claim prior to denial was in fact just that: an investigation, and not
 5   preparation for litigation.” Id.
 6                  Having carefully reviewed her order, the court is unable to determine how the
 7   magistrate judge weighed the relevant evidence, or which jurisdiction’s law she applied. The
 8   magistrate judge did not expressly resolve the choice of law issue Aerojet raised, as she cited
 9   California law in addressing the legal standards governing the privilege, but cited only a single
10   authority, a New Jersey Supreme Court decision, in ruling on Aerojet’s motion to compel
11   production of Global’s investigation information. See Order at 3−4, 7 (latter portion citing prior
12   order quoting Payton v. New Jersey Tpk. Auth., 148 N.J. 524 (1997)). It is possible the magistrate
13   judge found Aerojet did not meet its burden in invoking New Jersey or New York law. See McGhee
14   v. Arabian Am. Oil Co., 871 F.2d 1412, 1422 (9th Cir. 1989) (“The burden is on the party seeking
15   to invoke foreign law; California applies its own rule of decision unless a party litigant properly
16   invokes the law of a foreign state.”); Frontier Oil Corp. v. RLI Ins. Co., 153 Cal. App. 4th 1436,
17   1465 (Cal. Ct. App. 2007) (“The party arguing that foreign law governs has the burden to identify
18   the applicable foreign law, show that it materially differs from California law, and show that the
19   foreign law furthers an interest of the foreign state.”). While there is certainly support for such a
20   finding, as Aerojet raised the choice of law issue in a footnote and made no attempt to apply the
21   controlling test, this conclusion is inconsistent with the magistrate judge’s reliance on a single New
22   Jersey decision in resolving the motion before her. See Order at 7. That inconsistency might be
23   resolved if she found no difference between California, New Jersey and New York law, though she
24   does not explain as much, leaving the framework for the analysis she applied unclear.
25   Alternatively, she may have determined New Jersey law, but not California or New York law,
26   applies, though the court cannot discern the basis for her decision, if that is indeed what she decided.
27   The court thus cannot be clear on the standards the magistrate judge applied in resolving the motion.
28   /////
                                                        10
 1                  For example, if the magistrate judge applied California law, she did not clearly apply
 2   the rule set forth in her recitation of legal standards, which provides that the party invoking the
 3   privilege bears the burden of “establish[ing] the preliminary facts necessary to support its
 4   exercise—, i.e., a communication made in the course of an attorney-client relationship” and, once
 5   established, requires “the opponent of the claim of privilege . . . to establish the communication
 6   was not confidential or that the privilege does not for other reasons apply.” See Order at 3 (quoting
 7   Costco Wholesale Corp. v. Superior Court, 47 Cal. 4th 725, 733 (2009)). Similarly, the magistrate
 8   judge’s sole citation to Murphy’s declaration with no acknowledgement of other evidence of record
 9   that presumably bears on the motion sheds no light on whether the magistrate judge deemed such
10   evidence immaterial or discounted it for other reasons.
11                  While the magistrate judge’s logic may be sound, the lack of full explanation in her
12   order prevents this court from exercising its role in reviewing her decision. Because Aerojet’s
13   motion was submitted without oral argument, the court cannot turn to a hearing transcript for further
14   guidance as to the magistrate judge’s assessment of the law, the parties’ respective burdens and the
15   record before her. See ECF No. 180. Having carefully considered its options, the court REFERS
16   this matter back to the magistrate judge to explain the law she applied, the evidence she considered,
17   and to more fully explain the reasoning underlying her decision. See Sedlacek v. Morgan Whitney
18   Trading Grp., Inc., 795 F. Supp. 329, 332 (C.D. Cal. 1992) (referring motion to back to magistrate
19   judge upon finding “lack of clarity” as to order).
20                  2.      Global’s Draft Documents
21                  In its motion to compel, Aerojet argued it is entitled to production of documents
22   underlying: (1) Global’s privilege log entries identifying thirteen draft market reports to the insurer
23   defendants, most of which were authored by Ahmed and two of which had no identified author;
24   (2) three entries identifying draft communications to Aerojet, for which no author was identified;
25   (3) three draft communications for which no further description or author was provided; and (4) a
26   draft request for documents and a draft reservation of rights letter. Jt. St. at 14−15. Aerojet argued
27   the market reports were part of Global’s normal claims handling practice and authored by Ahmed,
28   whom Aerojet had already argued “is a claims handler,” and therefore not privileged. Id. at 15.
                                                          11
 1   Aerojet further argued that Global’s draft communications with Aerojet constituted normal
 2   business activity, and with no author listed, were not privileged. Id. Aerojet argued the draft
 3   communications for which Global provided no further information were not privileged. Id. Finally,
 4   Aerojet argued the draft requests for production and reservation of rights letters were normal claims
 5   activities authored only two weeks after Aerojet tendered its claim and thus were not privileged.
 6   Id.
 7                  Global responded that the draft documents at issue “contain legal opinion [sic] and
 8   counsel’s mental impressions about coverage issues that were not to be included in the final
 9   versions of these documents” and are thus protected by the privilege. Id. at 24.
10                  Without specifically discussing these documents, and without discussing the
11   difference between the attorney-client privilege and the work product doctrine and how those
12   doctrines bear on her analysis, the magistrate judge granted Aerojet’s motion. See Order at 7. This
13   issue is also REFERRED back to the magistrate judge to explain the law she applied, the evidence
14   she considered and the basis for her ruling.
15                  3.      Global’s Communications with Co-Insurers
16                  Arguing neither Global nor C&F represented Global’s co-insurer defendants prior
17   to initiation of this suit, Aerojet argued it is entitled to production of all communications identified
18   in Global’s privilege log involving either co-insurers’ representatives or possible co-insurers’
19   representatives, all of which concern “[c]ommunication with counsel regarding coverage analysis
20   and draft disclaimer.” Jt. St. re Aerojet Mot. at 16; see Privilege Log.
21                  Global responded that its Rule 30(b)(6) witness, Murphy, testified that Global
22   “retain[ed] [C&F] on behalf of all the insurers,” and, regardless, Global “shared a common interest
23   with [the other insurers] in determining whether or not Aerojet’s claim was covered,” rendering the
24   discussions privileged. Id. at 24−25 (former portion quoting Murphy Dep. (Sealed) at 143:17−18;
25   other citations omitted).
26                  Without specifically discussing the evidence or arguments raised by either party, the
27   magistrate judge granted Aerojet’s motion. See Order at 7. The issue also is REFERRED back to
28   the magistrate judge to explain her analysis, the evidence she considered and the basis for her ruling.
                                                        12
 1                   4.     Communications with Global’s Other Insureds
 2                   Aerojet also sought production of “communications with Orbital and other Global
 3   insureds who may have made claims in connection with the E-17 and Orb-3 incidents giving rise
 4   to Aerojet’s claim.” Jt. St. re Aerojet Mot. at 8, 18. Citing Global’s defense and counterclaims,
 5   which Aerojet framed as “Global [] assert[ing] that it first learned of the E-17 and Orb-3 incidents
 6   (and the nature of Orbital’s potential claims against Aerojet) when Aerojet gave it notice of
 7   Orbital’s desire to settle in August 2015,” thus placing Global in an “untenable” position, and
 8   Global’s argument it expected cross-waivers in Aerojet’s agreement with Orbital would preclude a
 9   claim for damages, Aerojet argues it is entitled to these communications to determine whether
10   Global is “feigning surprise” and whether Global treated other insureds with cross-waivers claims
11   the same way. Id. at 18−19.
12                   Global argued Aerojet misrepresented its defenses and counterclaim concerning
13   notice, as Global’s answer expressly stated that Global learned of one of the two incidents
14   underlying Aerojet’s claim in October 2014, nearly a year before Aerojet submitted the claim. Id.
15   at 28. Furthermore, Global argued its “untenable” position was caused by Aerojet’s demand for an
16   immediate settlement, not its delayed notice of the incident to Global. Id. Global did not respond
17   to Aerojet’s argument concerning the cross-waivers. See id. Global also argued Aerojet’s request
18   was overly broad and Global’s compliance “would be extremely burdensome, if not virtually
19   impossible,” as it would require insurers to search for claims “relate[d] to either” incident
20   underlying Aerojet’s claim, with no simple means of conducting such a search. Id. at 28−29.
21   Finally, Global cited the “private” nature of insureds’ information and the privacy risks to non-
22   parties. Id. at 29.
23                   The magistrate judge granted Aerojet’s motion, finding “when Global had
24   knowledge of the incidents is relevant to a defense, and it is proportional in light of the size and
25   scope of this case.” Order at 8. She also found Global had not explained why the stipulated
26   protective order entered in this case would not adequately protect the privacy interests of third
27   parties. Id.
28   /////
                                                      13
 1                   Global now contends the magistrate judge misread Global’s allegations in granting
 2   this motion. Mot. at 20. The magistrate judge generally cited page 17 of Global’s then-operative
 3   answer, setting forth Global’s affirmative defenses, Order at 8, which includes Global’s allegations
 4   that Aerojet did not notify Global of the May 22, 2014 E-17 incident until August 21, 2015 when
 5   it first notified Global of its dispute with Orbital. ECF No. 65 ¶¶ 104−05.7 As Global noted in the
 6   joint statement and in its current motion, Global also alleged elsewhere in its counterclaims, “[o]n
 7   October 30, 2014, Plaintiff’s insurance broker contacted Global to advise of the Orb-3 incident.”
 8   Jt. St. re Aerojet Mot. at 28 (citing ECF No. 154 ¶ 152); Mot. at 20 (citing ECF No. 65 ¶ 138).
 9   Global also argues the magistrate judge did not address the burdens complying with such a request
10   would impose on Global. Mot. at 20−21.
11                   In finding that Global claims to have first learned of the Aerojet-Orbital incidents in
12   August 2015 “and that late notice put Global in an ‘untenable’ position,” the magistrate judge
13   misapprehended Global’s defense. See Order at 8. While this conclusion weighs in Global’s favor,
14   the magistrate judge’s finding here remains sound, that Aerojet is entitled to know when Global
15   first learned of the underlying dispute, id., particularly in light of Aerojet’s argument that “notice
16   of the background information giving rise to the claims that orbital [sic] sought to bring against
17   Aerojet” and “other insureds’ claims . . . [arising] out of the same incident” are relevant to Global’s
18   claim of surprise, Jt. St. re Aerojet Mot. at 19. Moreover, while Global argues “insurers do not
19   track or file information based on discrete incidents but, rather, by individual insured,” making it
20   “virtually impossible” for Global to identify the information sought, this explanation is inadequate.
21   See Jt. St. re Aerojet Mot. at 29; Mot. at 20−21 (arguing magistrate judge’s order would require
22   Global “to search for unnamed insureds under unspecified first party and third party policies of
23   insurance and review potentially thousands of claims for those that could be construed as relating
24   to the E-17 and Orb-3 Incident [sic]”). None of these complaints adequately address why Global
25   is unable to conduct targeted searches of electronic records or have a neutral IT expert conduct
26   /////
27

28   7
         Global’s operative answer includes the same language. ECF No. 154 ¶¶ 102−03.
                                                       14
 1   necessary searches, even if it does not organize claims by incident. On this issue, the court DENIES
 2   the motion.
 3                  5.      Global’s Claims Manual Documents
 4                  Aerojet moved to compel production of documents referred to in Global’s claims
 5   manual, arguing these documents “are part of Global’s claims manual and, hence, part of Global’s
 6   claims handling practices.” Jt. St. re Aerojet Mot. at 20. Aerojet also argues Global has accused
 7   Aerojet of fraudulently submitting and modifying claims, implicating Global’s anti-fraud
 8   procedures. Id. Finally, Aerojet argues it is entitled to know “how much (or little) Global was paid
 9   to handle claims – implicating Global’s motive in failing to conduct a complete investigation pre-
10   denial.” Id.
11                  Global agreed to produce four of the five documents sought, but objected that the
12   fifth, “the Claims Administration Fees and Expenses schedule,” was irrelevant because its “normal
13   claims handling practices did not apply to Aerojet’s claim.” Id. at 29.
14                  The magistrate judge granted Aerojet’s motion, concluding, “Global’s heightened
15   skepticism regarding coverage does not remove it from the ordinary legal rules surrounding
16   insurance claim investigations. The Claims Administration Fees document goes to Aerojet’s claim
17   that the investigation was improperly handled; it is therefore discoverable . . . .” Id. at 8−9.
18                  Because the magistrate judge’s basis for ruling as she did on the privilege issue
19   generally is unclear to the court, as explained above, so too is her reasoning on this request, which
20   relies on her privilege ruling. See id. at 8 (“This argument is not persuasive, for the same reason it
21   was not persuasive as to attorney-client privilege . . . .”). The matter also is REFERRED back to
22   the magistrate judge for further explanation.
23                  6.      Global’s Joint Defense Agreement
24                  Finally, Aerojet sought the Global defendants’ joint defense agreement, arguing it
25   “is relevant to Global’s erroneous claims of privilege during the claim investigation phase of this
26   matter” as it “may shed light on which non-Global defendants engaged [C&F] and when, which
27   goes directly to Global’s claim that the insurers hired [C&F] from the outset and Global’s assertion
28   of the common interest doctrine.” Jt. St. re Aerojet Mot. at 20−21.
                                                        15
 1                  Citing documents and sworn testimony that Global retained C&F on behalf of all
 2   insurers immediately after Aerojet submitted its claim, Global argued the joint defense agreement
 3   is irrelevant. Id. at 30; see also id. at 17 (Aerojet acknowledging Global retained C&F one day
 4   after Aerojet tendered its claim). Moreover, Global argued the joint defense agreement under which
 5   C&F was retained as counsel for all insurers did not change the attorney-client relationship or affect
 6   the privileged nature of C&F’s communications with the insureds. Id. at 30.
 7                  The magistrate judge granted Aerojet’s motion, “again reject[ing] [Global’s] theory
 8   that pre-denial investigation documents are privileged or otherwise exempt from discovery because
 9   of the special circumstances of Aerojet’s claim.” Order at 9.
10                  The magistrate judge’s ruling here also relies on her findings regarding the privilege
11   generally. Thus, this issue as well is REFERRED back to the magistrate judge for further
12   explanation.
13   IV.    CONCLUSION
14                  Global’s motion for reconsideration of the magistrate judge’s order denying
15   Global’s motion to compel is DENIED, except for the portion of that motion concerning Cova’s
16   new testimony, which is REFERRED back to the magistrate judge to address in the first instance.
17   As to Global’s motion for reconsideration of the magistrate judge’s order granting Aerojet’s motion
18   to compel, the portion of the order concerning communications with Global’s other insureds is
19   DENIED and the balance of the matter is REFERRED back to the magistrate judge to more fully
20   explain the law she relies on, the evidence she considered and the basis for her decisions.
21                  IT IS SO ORDERED.
22   DATED: September 23, 2019.
23

24                                                      UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                       16
